      Case 2:18-cv-00498-RGK-PLA Document 39 Filed 11/16/18 Page 1 of 1 Page ID #:550



                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES-GENERAL

Case No. CV 18-498-RGK (PLAx)                                                          Date November 16, 2018

Title: Thomas A. Seaman v. Wei He, et al.


                                                                                       G U.S. DISTRICT JUDGE
PRESENT: THE HONORABLE                PAUL L. ABRAMS
                                                                                       : MAGISTRATE JUDGE


      Christianna Howard                                     N/A                                            N/A
        Deputy Clerk                                 Court Reporter / Recorder                           Tape No.
ATTORNEYS PRESENT FOR PLAINTIFFS:                                 ATTORNEYS PRESENT FOR DEFENDANTS:
                NONE                                                           NONE

PROCEEDINGS:                ( IN CHAMBERS)

On November 8, 2018, defendants Wei He, Ahomeland, Inc., and Golden Ark, Inc. (“defendants”) filed a Motion
to Quash Subpoena (the “Motion”). The Motion was noticed for a hearing on December 5, 2018.

The discovery cut-off in this action is November 27, 2018. See ECF No. 29. The District Judge’s Order for Jury
Trial, issued on June 25, 2018 (ECF No. 30), requires that all discovery “shall be complete by the discovery cut-
off date. . . . This is not the date by which discovery requests must be served; it is the date by which all
discovery is to be completed.” The District Judge further instructs that “[a]ny motion challenging the
adequacy of responses to discovery must be filed timely, and served and calendared sufficiently in advance
of the discovery cut-off date to permit the responses to be obtained before that date, if the motion is
granted.” (Emphasis in original). As evidenced by the fact that the Motion was set for a hearing after the
expiration of the discovery cut-off, the matter concerning the subject subpoenas cannot be resolved prior to the
cut-off date so as to permit any response to the subpoenas, if not quashed in their entireties, to be obtained prior
to the cut-off, as required by the District Judge’s Order. Indeed, defendants in their proposed order submitted
with the Motion (ECF No. 34-8) seek that the subject subpoenas be modified to limit their scope if not quashed
in their entireties, in which event production would be required well after the discovery cut-off date. The Motion
is thus untimely. This Court will not extend or otherwise modify a deadline established by the District Judge.
Accordingly, defendants’ motion is denied.


cc:     Counsel of record




                                                                                    Initials of Deputy Clerk   ch


CV-90 (10/98)                                    CIVIL MINUTES -         GENERAL
